Name: Council Regulation (EEC) No 325/79 of 19 February 1979 amending Regulation (EEC) No 1035/72 as regards intervention arrangements for apples and pears
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  prices;  plant product
 Date Published: nan

 22. 2 . 79 Official Journal of the European Communities No L 45/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 325/79 of 19 February 1979 amending Regulation (EEC) No 1035/72 as regards intervention arrangements for apples and pears THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2 ), Whereas Article 15 of Council Regulation (EEC) No 1035/72 of 18 May 1972, on the common organiza ­ tion of the market in fruit and vegetables (3 ), as last amended by Regulation (EEC) No 1 766/78 (4), lays down that producers ' organizations need not offer for sale products supplied by their members in cases where the price of such products does not reach a certain level ; Whereas, in order to ensure more effective support and stabilization of the market in products intended for long-term storage , and at the same time to avoid high storage costs , provision should be made for autho ­ rizing producers ' organizations to make pre-emptive withdrawals of apples or pears at the start of the marketing year if there is a serious risk of market disturbance ; Whereas the above arrangements should be applied for a limited period during which their effectiveness can be assessed , 'Article 15a 1 . As regards apples and pears,  when , for a period to be determined, the prices referred to in Article 17 remain between the buying-in price and 80 % of the basic price, and  when examination of the market situation and particularly of the volume of production shows the risk of a collapse of the market and of heavy withdrawals of one or both of the products concerned , it may be decided, in accordance with the proce ­ dure laid down in Article 33 , that the Member States may authorize producers' organizations to withdraw, during the first months of the marketing year, a proportion of the products which comply with the minimum specifications of the quality standards in force . When a producers' organization makes use of this authorization , it shall grant to member producers an indemnity, calculated on the basis of the with ­ drawal price referred to in Article 1 5 , in respect of the quantities of products withdrawn . 2 . Detailed rules for the application of this Article , and particularly such rules relating to the maximum quantity which may be the subject of withdrawals , shall be adopted in accordance with the procedure laid down in Article 33 . 3 . The system provided for in paragraph 1 shall apply until 30 June 1982 . 4 . The Commission shall forward a report on the working of this system to the Council before the date provided for in paragraph 3 .' HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted in Regulation (EEC) No 1035/72 : (') OJ Nb C 50, 8 . 2 . 1978 , p. 63 . (2 ) OJ No C 108 , 8 . 5 . 1978 , p. 49 . ( 3 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (4 ) OJ No L 204, 28 . 7 . 1978 , p. 12 . No L 45/2 Official Journal of the European Communities 22. 2 . 79 Article 2 In the first subparagraph of Article 18 ( 1 ) of Regula ­ tion (EEC) No 1035/72, the words 'Article 15' shall be replaced by 'Articles 15 and 15a'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1979 . For the Council The President J. LE THEULE